                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00194-DSC


 PRIMERICA LIFE INSURANCE                        )
 COMPANY,                                        )
                                                 )
                    Plaintiff,                   )
                                                 )                ORDER
 v.                                              )
                                                 )
 ELAINE B. CAIN AND                              )
 WANDA MARIA CAIN,                               )
                                                 )
                   Defendants.                   )



          THIS MATTER is before the Court on Defendant Wanda Cain’s request for service of a

subpoena (document # 69) filed October 1, 2019. The Court will deny the request without

prejudice to being re-filed along with the proposed subpoenas that Defendant wishes to have

served.


          SO ORDERED.


                                    Signed: October 10, 2019
